DETAILED ACTION
Claims 1-27 are presented for examination, of which, claims 15-20 are canceled from further consideration pursuant to 35 CFR 1.142(b) as being drawn to a nonelected election. Election was made without traverse during the response filed on 08-08-2022.
The present application is being examined under the AIA  (America Invents Act) First Inventor to File.
This Office Action is Non-Final.
Claims 1, 8 and 21 are independent claims. Claims 2-7, 9-14, 22-27 are dependent claims. 
This action is responsive to the following communication: corresponding claims filed on 08-08-2022.

Domestic Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) (International) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11-24-2021, 04-09-2021 and 11-20-2020 are in compliance with the provisions of 37 CFR 1.97


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “computing device” in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
As per dependent claims 22-27, these claims are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
 
Action May Be Required By Applicants 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may do one of the following:  
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function). For example, Applicant may amend the claimed term from “control block” to “control logic” or “control circuit” as these alternative terms have been found by the courts to recite sufficient structure. Or alternatively, Applicants may: 
(2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, 21, 3, 11, 23, 7, 13, 27  rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Publication 2013/0339028 (hereinafter Rosner) .

As per claims 1, 8, 21 Rosner discloses a method comprising: 
receiving, via a tuning fork, (microphone 202) a first portion of an audio input from a user; (¶ [0032] states that “ first stage 206 is configured to analyze at least one energy characteristic of the received audio signal to determine whether the received signal includes speech” ) 
comparing a vibration amplitude of the tuning fork with a reference amplitude corresponding to the tuning fork; (¶ [0032] states that “first stage 206 can be configured to compare one or more energy characteristics of the received audio signal to one or more respective thresholds.”) 
based on the comparison, performing voice recognition to determine one or more voice commands in a second portion of the audio input; and (¶ [0032] states that “If the energy characteristics of the received audio signal meets or exceeds the one or more thresholds, first stage 206 outputs a first activation signal that activates second stage 208”. Because of the activation of the second stage it causes the “second stage 208 can be configured to analyze at least one profile of the received audio signal to determine if "wake-up" words are present in the signal. Wake-up words are words that voice activation system 200 considers triggers that result in the entire speech recognition engine being activated. For example and without limitation, the words "on," "activate," and "wake-up" can be predetermined to be valid triggers for activation. For example, when second stage 208 is in the fully-powered state, second stage 208 can compare at least a portion of a profile of the received audio signal to one or more predefined profiles that represent wake-up words. If the received audio signal substantially matches the respective at least one predetermined profile, a second stage 208 can output a second activation signal. Exemplary operation of second stage 208 will be described in greater detail with respect to FIGS. 6-8.” ¶ [0035] )
causing an action based on the one or more voice commands.  (¶ [0035]) 

As per claims 3, 11, 23 Rosner discloses wherein the causing the action comprises: activating a power consumption device based on the one or more voice commands.  (¶ [0030] states that “The voice activation system can include multiple stages. Each stage activates the next so that the most power consuming devices are active for the least amount of time. In an embodiment, a first stage can be an energy comparator that compares energy characteristic(s) of a received audio signal to one or more respective predetermined thresholds. If those predetermined thresholds are met or exceeded, the first stage can activate a second stage that analyzes at least a portion of a profile of the received signal to determine if it is a valid trigger for the voice activation system. In a further embodiment, only the energy detecting first stage is needed to monitor the ambient for potential speech signals, thereby saving power compared to conventional systems.”) 
As per claims 7, 13, 27 Rosner discloses wherein the audio input comprises an input from an electronic beep, a hand clap, an audio recording, a musical instrument, or a voice input. (¶ [0050] states that “ In such an embodiment, a user can control, during operation, whether speech recognition engine 804 enters wake-up word detection state 1004.”) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 10, 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2013/0339028 (hereinafter Rosner) in view of U.S. Publication No. 2012/0221329 (hereinafter Harsch).

As per claims 2, 10, 22, Rosner does not distinctly disclose a method further comprising: prior to receiving the audio input, prompting the user to provide a test audio input; determining, based on the test audio input, the reference amplitude for the tuning fork; and storing the reference amplitude.  
However, Harsch discloses a method further comprising: prior to receiving the audio input, prompting the user to provide a test audio input; determining, based on the test audio input, the reference amplitude for the tuning fork; and storing the reference amplitude.  (¶s [0046]-[0047] )

It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Rosner and Harsch because both references are in the same field of endeavor. Harsch’s teaching of calibrating the speech system using a test signal would enhance Rosner's system by allowing the system to more accuratly measure and compare speech thus improving spec recognition system. 

Claim(s) 4-5, 9, 12, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2013/0339028 (hereinafter Rosner) in view of U.S. Publication No. 20124/0341380 (hereinafter Zheng).

As per claims 4, 9, 24 Rosner does not distinctly discloses further comprising: configuring a comparator to monitor a plurality of tuning forks; and comparing vibration amplitudes of the plurality of tuning forks with reference amplitudes of the plurality of tuning forks.  
However, Zheng discloses configuring a comparator to monitor a plurality of tuning forks; (data frame from microphones; Fig. 1) and comparing vibration amplitudes of the plurality of tuning forks with reference amplitudes of the plurality of tuning forks.   (¶s [0033]-[0034] states that “a multiple source data frame may correspond to a data frame where two or more sound components are detected as having an amplitude (e.g., based on a measured decibel level) that exceeds a particular threshold and that are detected as coming from different source directions” )

It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Rosner and Zheng because both references are in the same field of endeavor. Zheng’s teaching of using multiple voice data frames would enhance Rosner's system by increasing audio quality by suppressing noise thus enhancing audio processing. 
As per claims 5, 25,  Rosner as modified discloses wherein the comparing the vibration amplitude comprises: configuring a corresponding comparator for each of a plurality of tuning forks; (data frame from microphones; Fig. 1)  and determining that each comparator has detected, at the tuning fork corresponding to the comparator, a match with a reference amplitude associated with the tuning fork. (¶s [0033]-[0034] states that “a multiple source data frame may correspond to a data frame where two or more sound components are detected as having an amplitude (e.g., based on a measured decibel level) that exceeds a particular threshold and that are detected as coming from different source directions” )

It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Rosner and Zheng because both references are in the same field of endeavor. Zheng’s teaching of using multiple voice data frames would enhance Rosner's system by increasing audio quality by suppressing noise thus enhancing audio processing.
As per claim 12, Rosner as modified discloses wherein the audio input comprises a digital video recorder recording instruction. (Zheng; ¶ [003] )
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Rosner and Zheng because both references are in the same field of endeavor. Zheng’s teaching of using multiple voice data frames would enhance Rosner's system by increasing audio quality by suppressing noise thus enhancing audio processing.

Allowable Subject Matter
Claims 6, 14, 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Relevant Prior Art
Pertinent prior art for the instant application is U.S. Publication No. 2013/0110521 by Hwang et al. which discloses the invention directed to a particular method includes transitioning out of a low-power state at a processor. The method also includes retrieving audio feature data from a buffer after transitioning out of the low-power state. The audio feature data indicates features of audio data received during the low-power state of the processor


Conclusion

With respect to any newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See MPEP §714.02 and § 2163.06. For example, when responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Ngoc Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUREL PRIFTI/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        

Aurel Prifti     
 Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov